Title: From James Madison to James Monroe, 29 May 1785
From: Madison, James
To: Monroe, James


Dear Sir
Orange May 29. 1785
Your favor of May [8] came to hand a few days ago. It is fortunate that the variant ideas have been so easily accomodated touching the mode of surveying & selling the territorial fund. It will be equally so I think if you can dispossess the British of the Western posts, before the land office is opened. On this event and the navigation of the Mississippi will much depend the fiscal importance of the back Country to the U: States. The amount of the proposed requisition will I fear startle those to whom it will be addressed. The use of certificates as a medium for discharging the interest of the home debt, is a great evil, tho’ I suppose a necessary one. The advantage it gives to Sharpers & Collectors, can scarcely be described, and what is more noxious, it provokes violations of public faith, more than the weight of the Burden itself. The 1,000,000 Drs. to be paid in Specie, and the greatest part of it to be sent abroad, will equally try the virtue of the States. If they do not flinch however they will have the satisfaction of coming out of the trial with more honour, though with less money.
I have lately heard that the Kentucky Delegates will be instructed to propose to the next Session, the separation of that Country from this, and its being handed over to Congress for admission into the Confederacy. If they pursue their object through this channel, they will not only accomplish it without difficulty, but set a useful example to other Western Settlemts. which may chuse to be lopped off from other States. My information as to this matter is not authentic, but such as I am inclined to believe true. I hear also that a State is actually set up in the back Country of N. C. that it is organized, named, and has deputed representatives to Congress.
It gives me much pleasure to observe by 2 printed reports sent me by Col. Grayson that in the latter Congs. had expunged a clause contained in the first for setting apart a district of land in each Township, for supporting the Religion of the Majority of inhabitants. How a regulation, so unjust in itself, so foreign to the Authority of Congs. so hurtful to the sale of the public land, and smelling so strongly of an antiquated Bigotry, could have received the countenance of a Commtee is truly matter of astonishment. In one view it might have been no disadvantage to this State in case the Genl. Assesst. should take place, as it would have given a repellent quality to the new Country, in the estimation of those whom our own encroachments on Religious Liberty would be calculated to banish to it. But the adversaries to the Assesst. begin to think the prospect here flattering to their wishes. The printed Bill has excited great discussion and is likely to prove the sense of the Community to be in favor of the liberty now enjoyed. I have heard of several Counties where the late representatives have been laid aside for voting for the Bill, and not of a single one where the reverse has happened. The Presbyterian Clergy too who were in general friends to the scheme, are already in another tone, either compelled by the laity of that sect, or alarmed at the probability of further interferences of the Legislature, if they once begin to dictate in matters of Religion. I am Dr. Sir Yrs. affecly.
J. Madison Jr.
The letter herewith inclosed is from Mrs. Carr, sister of Mr. Jefferson.
 